



Exhibit 10.4
FIRST AMENDED AND RESTATED GUARANTY


Date: September 17, 2018


WELLS FARGO FINANCIAL LEASING, INC.
5000 Riverside Drive, Suite 300E
Irving, Texas 75039


HYSTER-YALE GROUP, INC., a Delaware corporation having its principal place of
business at 5875 Landerbrook Drive, Mayfield Heights, OH 44124 (“Hyster-Yale”),
and WELLS FARGO FINANCIAL LEASING, INC. an Iowa corporation having a place of
business at 5000 Riverside Drive, Suite 300E, Irving, TX 75039 (“Wells Fargo”)
have determined to amend and restate that certain Second Amended and Restated
Joint Venture and Shareholders Agreement dated November 21, 2013, as such has
been amended from time to time, and certain of the ancillary agreements related
to the operation of HYG FINANCIAL SERVICES, INC., a Delaware corporation
(“HYGFS”), including, without limitation, that certain Financing Agreement dated
March 1, 2016 (the “Existing Financing Agreement”). To induce you, Wells Fargo,
to enter into the First Amended and Restated Financing Agreement dated as of the
date hereof (said agreement, including any present or future amendments or
revisions thereto, being hereinafter collectively referred to as the “Financing
Agreement”), with, and to loan monies from time to time to HYGFS on and subject
to the terms and conditions of the Financing Agreement, but without in anyway
binding Wells Fargo to do so, Hyster-Yale, for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, does hereby
guarantee to Wells Fargo, its successors and assigns, subject only to the
provisions of the last sentence of this paragraph, the due regular and punctual
payment of any sum or sums of money which HYGFS may owe to Wells Fargo now or at
any time hereafter, under or in connection with the Financing Agreement, whether
evidenced by the Financing Agreement or any present or future promissory notes
and/or any other documents or instruments evidencing, or relating to, any loan,
extension of credit or other financial accommodation made or to be made by Wells
Fargo to HYGFS under the Financing Agreement (collectively “Loan Documents” and
each a “Loan Document”), on open account or otherwise, and whether it represents
principal, interest, late charges, indemnities, an original balance, an
accelerated balance, a balance reduced by partial payment, a deficiency after
sale or other disposition of any collateral or security, or any other type of
sum of any kind whatsoever that HYGFS may owe to Wells Fargo now or at any time
hereafter under or in connection with the Financing Agreement (collectively the
“Indebtedness”). ANYTHING IN THE FOREGOING TO THE CONTRARY NOTWITHSTANDING, WITH
RESPECT TO ANY SUM THAT MAY NOW OR AT ANY TIME HEREAFTER BE DUE AND UNPAID UNDER
OR IN CONNECTION WITH THE FINANCING AGREEMENT, HYSTER-YALE’S OBLIGATION TO MAKE
PAYMENT UNDER THE IMMEDIATELY PRECEDING SENTENCE SHALL IN NO EVENT EXCEED TWENTY
PERCENT (20%) OF THE ENTIRE INDEBTEDNESS. Notwithstanding the foregoing,
Hyster-Yale shall not be required to pay to Wells Fargo under this First Amended
and Restated Guaranty (“Guaranty”) more than 20% of any unpaid amount due to
Wells Fargo from HYGFS under the Loan Documents.




Financing Agreement Guaranty - Page 1

--------------------------------------------------------------------------------





Hyster-Yale does hereby further guarantee to Wells Fargo, its successors and
assigns, to pay upon demand the full amount of all reasonable out-of-pocket
costs, attorneys’ fees and expenses which may be incurred by Wells Fargo by
reason any default by Hyster-Yale with respect to any of its obligations under
this Guaranty.


This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require Wells Fargo to first seek
or exhaust any remedy against HYGFS, its successors and assigns, or any other
person that may be or become obligated with respect to the Indebtedness, or to
first foreclose, exhaust or otherwise proceed against any collateral or security
which may be given now or hereafter in connection with the Indebtedness. It is
agreed that you may, upon any breach or default of HYGFS, or at any time
thereafter, make demand upon Hyster-Yale and receive payment under this
Guaranty, with or without notice or demand for payment by HYGFS, its successors
or assigns, or any other person. Suit may be brought and maintained against
Hyster-Yale, at Wells Fargo’s election, without joinder of HYGFS or any other
person as parties thereto.


Hyster-Yale agrees that its obligations under this Guaranty shall be primary,
absolute, continuing and unconditional (except as otherwise expressly provided
in the last sentence of the first paragraph to this Guaranty), irrespective of
and unaffected by any of the following actions or circumstances (regardless of
any notice to or consent of Hyster-Yale): (a) the genuineness, validity,
regularity and enforceability of any Loan Document(s) or any other document; (b)
any extension, renewal, amendment, change, waiver or other modification of any
Loan Document(s) or any other document; (c) the absence of, or delay in, any
action to enforce any Loan Document(s), this Guaranty or any other document; (d)
any failure or delay in obtaining any other guaranty of the Indebtedness; (e)
the release of, extension of time for payment or performance by, or any other
indulgence granted to HYGFS or any other person with respect to the Indebtedness
by operation of law or otherwise; (f) the existence, value, condition, loss,
subordination or release (with or without substitution) of, or failure to have
title to or perfect and maintain a security interest in, or the time, place and
manner of any sale or other disposition of any collateral or security that may
be given, now or hereafter, in connection with the Indebtedness, or any other
impairment (whether intentional or negligent, by operation of law or otherwise)
of the rights of Hyster-Yale; (g) HYGFS’s voluntary or involuntary bankruptcy,
assignment for the benefit of creditors, reorganization, or similar proceedings
affecting HYGFS or any of its assets; or (h) any other action or circumstances
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.


This Guaranty shall continue and remain undischarged until all of the
Indebtedness has been indefeasibly paid in full. Without limiting the foregoing,
Hyster-Yale agrees that this Guaranty shall remain in full force and effect or
be reinstated (as the case may be) if at any time payment of any of the
Indebtedness (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by Wells Fargo, all as though such payment or performance
had not been made. If, by reason of any bankruptcy, insolvency or similar laws
effecting the rights of creditors, Wells Fargo shall be prohibited from
exercising any of its rights or remedies against HYGFS or any other person or
against any property, then, as between Wells Fargo and Hyster- Yale, such
prohibition shall be of no force an effect, and Wells Fargo shall have the right
to make demand upon, and receive payment from, Hyster-Yale all amounts and other
sums that would be due hereunder but for such prohibition.




Financing Agreement Guaranty - Page 2

--------------------------------------------------------------------------------





Notice of acceptance of this Guaranty, of any loan, advance or other extension
of credit under or in connection with the Financing Agreement, and of any
default by HYGFS or any other person, is hereby waived. Presentment, protest
demand, and notice of protest, demand and dishonor of any of the Indebtedness,
and the exercise of possessory, collection or other remedies for the
Indebtedness, are hereby waived. Hyster-Yale warrants that it has adequate means
to obtain from HYGFS on a continuing basis financial data and other information
regarding HYGFS. Without limiting the foregoing, notice of adverse change in the
financial condition of HYGFS or of any other fact which might materially
increase the risk of Hyster-Yale is also waived. All settlements, compromises,
accounts stated and agreed balances made in good faith between HYGFS, its
successors or assigns, and Wells Fargo shall be binding upon and shall not
affect the liability of Hyster-Yale. Hyster-Yale waives any and all rights of
subrogation until all of the Indebtedness has been indefeasibly paid in full.


As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.


Hyster-Yale hereby ratifies and reaffirms all of its obligations, contingent or
otherwise, under that certain guaranty from Hyster-Yale to Wells Fargo dated
November 21, 2013 (the “Existing Guaranty”) and agrees that such obligations
remain in full force and effect after giving effect to this Guaranty.
Hyster-Yale hereby agrees that this Guaranty continues to secure all of the
obligations under the Existing Financing Agreement as amended by the Financing
Agreement.


This Guaranty is intended by the parties as a final expression of the guaranty
of Hyster- Yale and is also intended as a complete and exclusive statement of
the terms thereof. No course of dealing, course of performance or trade usage,
nor any paid evidence of any kind, shall be used to supplement or modify any of
the terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by Wells Fargo and Hyster-Yale. No failure
by Wells Fargo to exercise its rights hereunder or any of the Loan Documents
shall give rise to any estoppel against Wells Fargo, or excuse Hyster-Yale from
performing hereunder. Wells Fargo’s waiver of any right to demand performance
hereunder shall not be a waiver of any subsequent or other right to demand
performance hereunder.


This Guaranty shall bind Hyster-Yale, its successors and assigns, and the
benefits hereof shall extend to and include Wells Fargo, its successors and
assigns.


This Guaranty shall be construed and enforced in accordance with the laws of the
State of New York. Any and all disputes, controversies or claims arising out of,
or relating to, this Guaranty shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by
Hyster-Yale and Wells Fargo respectively, and the third arbitrator, who shall
serve as chairman of the tribunal, shall be appointed by the American
Arbitration Association. The place of arbitration shall be New York City. The
language of the arbitration shall be English and any arbitral award arising from
any arbitration pursuant to this paragraph shall be final and binding upon all
parties hereto and no party shall seek recourse to a court of law or other
authorities to appeal for revision of such decision or any other ruling of the
arbitrator. The cost of the arbitration shall be


Financing Agreement Guaranty - Page 3

--------------------------------------------------------------------------------





borne by the party who does not prevail in the arbitration proceeding or as is
otherwise decided by the arbitration panel. The question of whether a dispute is
governed by this arbitration clause shall itself be determined by arbitration.


Hyster-Yale hereby represents and warrants that this Guaranty (i) has been duly
authorized, executed and delivered on behalf of Hyster-Yale, (ii) constitutes a
valid, legal and binding obligation of Hyster-Yale, and (iii) is enforceable
against Hyster-Yale in accordance with its terms (except to the extent that
enforcement of remedies may be limited by any bankruptcy or insolvency
proceedings affecting Hyster-Yale).


IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.






HYSTER-YALE GROUP, INC.


BY: /s/ Kenneth C. Schilling


TITLE: Senior Vice President and Chief
Financial Officer


Financing Agreement Guaranty - Page 4